


110 HR 3096 : Vietnam Human Rights Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3096
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 19, 2007
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To promote freedom and democracy in
		  Vietnam.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Vietnam Human Rights Act of
			 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Title I—Prohibition on nonhumanitarian assistance to the
				Government of Vietnam
					Sec. 101. Bilateral nonhumanitarian assistance.
					Title II—Assistance to support democracy in Vietnam
					Sec. 201. Assistance.
					Title III—United States public diplomacy
					Sec. 301. Radio Free Asia transmissions to Vietnam.
					Sec. 302. United States educational and cultural exchange
				programs with Vietnam.
					Title IV—United States refugee policy
					Sec. 401. Refugee resettlment for nationals of
				Vietnam.
					Title V—Annual report on progress toward freedom and democracy in
				Vietnam
					Sec. 501. Annual report.
				
			2.FindingsCongress finds the following:
			(1)The relationship
			 between the United States and the Socialist Republic of Vietnam has grown
			 substantially over the past 12 years, with annual trade between the 2 countries
			 reaching over $9,000,000,000 per year.
			(2)The Government of
			 Vietnam’s transition toward greater economic freedom and trade has not been
			 matched by greater political freedom and substantial improvements in human
			 rights for many Vietnamese.
			(3)The United States
			 Congress agreed to Vietnam becoming an official member of the World Trade
			 Organization (WTO) in 2006, amidst assurances that the Vietnamese Government
			 was steadily improving its human rights record and would continue to do
			 so.
			(4)Vietnam remains a
			 one-party state, ruled and controlled by the Communist Party of Vietnam (CPV),
			 which continues to deny the right of citizens to change their
			 government.
			(5)Although in recent
			 years the National Assembly of Vietnam has played an increasingly active role
			 as a forum for highlighting local concerns, corruption, and inefficiency, the
			 National Assembly remains subject to the direction of the CPV and the CPV
			 maintains control over the selection of candidates in national and local
			 elections.
			(6)The Government of
			 Vietnam forbids public challenge to the legitimacy of the one-party state,
			 restricts freedoms of opinion, the press, and association and tightly limits
			 access to the Internet and telecommunication.
			(7)Since Vietnam’s
			 accession to the WTO on January 11, 2007, the Vietnamese Government arbitrarily
			 arrested and imprisoned several individuals for their peaceful advocacy of
			 democracy, including Father Nguyen Van Ly and human rights lawyers Nguyen Van
			 Dai and Le Thi Cong Nhan.
			(8)The Government of Vietnam continues to
			 detain, imprison, place under house arrest, convict, or otherwise restrict
			 persons for the peaceful expression of dissenting political or religious views,
			 including Bui Kim Thanh, Hang Tan Phat, Truong Quoc Huy, Vu Hoang Hai, Nguyen
			 Ngoc Quang, Pham Ba Hai, Dr. Le Nguyen Sang, Huynh Nguyen Dao, Nguyen Bac
			 Truyen, Tran Quoc Hien, Nguyen Tan Hoanh, Tran Thi Le Hang, Doan Huu Chuong,
			 Doan Van Dien, Le Ba Triet, Nguyen Tuan, Tran Thi Thuy Trang, Nguyen Phong,
			 Nguyen Binh Thanh, Hoang Thi Anh Dao, Le Thi Le Hang, Tran Khai Thanh Thuy, Ho
			 Thi Bich Khuong, Hong Trung, Danh Tol, Kim Muot, Thach Thuong, Ly Suong, Ly
			 Hoang, Nguyen Van Tho, Le Van Soc, Nguyen Van Thuy, Duong Thi Tron, Truong Minh
			 Duc, and Dr. Pham Hong Son, among others.
			(9)(A)The Government of
			 Vietnam continues to limit freedom of religion and restrict the operation of
			 religious organizations.
				(B)Despite reported progress in church
			 openings and legal registrations of religious venues, the Government of Vietnam
			 has halted most positive actions since the Department of State lifted the
			 country of particular concern (CPC) designation for Vietnam in
			 November 2006.
				(C)Unregistered ethnic minority
			 Protestant congregations suffer severe abuses because of actions by the
			 Government of Vietnam, which have included forced renunciations of faith, the
			 arrest and harassment of pastors, the withholding of social programs provided
			 for the general population, confiscation and destruction of property, and
			 subjection to severe beatings.
				(D)The Unified Buddhist Church of Vietnam
			 (UBCV) suffers persecutions as the Government of Vietnam continues to restrict
			 contacts and movement of senior UBCV clergy, including the Most Venerable Thich
			 Huyen Quang, and the Most Venerable Thich Quang Do for refusing to join the
			 state-sponsored Buddhist organizations, and the Government also continues to
			 place leaders under pagoda and house arrest, destroy religious
			 property, and harass and threaten local practicing Buddhists.
				(E)The Government of Vietnam continues to
			 suppress the activities of other religious adherents, including Cao Dai and Hoa
			 Hao who lack official recognition or have chosen not to affiliate with the
			 state-sanctioned groups, including through the use of detention and
			 imprisonment.
				(F)During Easter weekend in April 2004,
			 thousands of Montagnards gathered to protest their treatment by the Government
			 of Vietnam, including the confiscation of tribal lands and ongoing restrictions
			 on religious activities. Credible reports indicate that the protests were met
			 with violent response as many demonstrators were arrested, injured, went into
			 hiding, and that others were killed. Many of these Montagnards are still
			 serving long sentences for their involvement in peaceful demonstrations in 2001
			 and 2004.
				(G)Ethnic minority Hmong in the Northwest
			 Highlands of Vietnam also suffer restrictions, abuses, and persecution by the
			 Government of Vietnam, and although the Government is now allowing some Hmong
			 Protestants to organize and conduct religious activity, some government
			 officials continue to deny or ignore additional applications for
			 registration.
				(10)The Government of
			 Vietnam controls all print and electronic media, including access to the
			 Internet, jams the signals of some foreign radio stations, including Radio Free
			 Asia, and has detained and imprisoned individuals who have posted or sent
			 democracy-related materials via the Internet.
			(11)People arrested
			 in Vietnam because of their political or religious affiliations and activities
			 often are not accorded due legal process as they lack full access to lawyers of
			 their choice, may experience closed trials, have often been detained for years
			 without trial, and have been subjected to the use of torture to admit crimes
			 they did not commit or to falsely denounce their own leaders.
			(12)(A)United States refugee resettlement
			 programs, including the Humanitarian Resettlement (HR) Program, the Orderly
			 Departure Program (ODP), Resettlement Opportunities for Vietnamese Returnees
			 (ROVR) Program, general resettlement of boat people from refugee camps
			 throughout Southeast Asia, the Amerasian Homecoming Act of 1988, and the
			 Priority One Refugee resettlement category have helped rescue Vietnamese
			 nationals who have suffered persecution on account of their associations with
			 the United States as well as Vietnamese nationals who have been persecuted
			 because of race, religion, nationality, political opinion, or membership in a
			 particular social group.
				(B)While previous programs have served
			 their purposes well, a significant number of eligible refugees from Vietnam
			 were unfairly denied or excluded, including Amerasians, in some cases by
			 vindictive or corrupt Vietnamese officials who controlled access to the
			 programs, and in others by United States personnel who imposed unduly
			 restrictive interpretations of program criteria. In addition, the Government of
			 Vietnam has denied passports to persons who the United States has found
			 eligible for refugee admission.
				(C)The Department of State has agreed to
			 extend the September 30, 1994, registration deadline for former United States
			 employees, re-education survivors, and surviving spouses of
			 those who did not survive re-education camps to sign up for
			 United States refugee programs, as well as the Vietnamese In Country Priority
			 One Program in Vietnam to provide protection to victims of recent persecution
			 on account of race, religion, nationality, political opinion, or membership in
			 a particular social group.
				(D)The former United States Immigration
			 and Naturalization Service agreed to resume the processing of former United
			 States employees under the U11 program, which had been unilaterally suspended
			 by the United States Government, as well as to review applications of
			 Amerasians, children of American servicemen left behind in Vietnam after the
			 war ended in April 1975, for resettlement to the United States under the
			 Amerasian Homecoming Act of 1988.
				(13)Congress has
			 passed numerous resolutions condemning human rights abuses in Vietnam,
			 indicating that although there has been an expansion of relations with the
			 Government of Vietnam, it should not be construed as approval of the ongoing
			 and serious violations of fundamental human rights in Vietnam.
			(14)Enhancement of
			 relations between the United States and Vietnam has proved an opportunity for a
			 human rights dialogue and could lead to future progress on human rights issues
			 in Vietnam.
			3.PurposeThe purpose of this Act is to promote the
			 development of freedom and democracy in Vietnam.
		IProhibition on
			 nonhumanitarian assistance to the Government of Vietnam
			101.Bilateral
			 nonhumanitarian assistance
				(a)Assistance
					(1)In
			 generalExcept as provided in
			 subsection (b), United States nonhumanitarian assistance may not be provided to
			 the Government of Vietnam in an amount exceeding the amount so provided for
			 fiscal year 2007—
						(A)for fiscal year
			 2008 unless not later than 30 days after the date of the enactment of this Act
			 the President determines and certifies to Congress that the requirements of
			 subparagraphs (A) through (D) of paragraph (2) have been met during the
			 12-month period ending on the date of the certification; and
						(B)for each
			 subsequent fiscal year unless the President determines and certifies to
			 Congress in the most recent annual report submitted pursuant to section 501
			 that the requirements of subparagraphs (A) through (E) of paragraph (2) have
			 been met during the 12-month period covered by the report.
						(2)RequirementsThe
			 requirements of this paragraph are that—
						(A)the Government of
			 Vietnam has made substantial progress toward releasing all political and
			 religious prisoners from imprisonment, house arrest, and other forms of
			 detention;
						(B)(i)the Government of
			 Vietnam has made substantial progress toward respecting the right to freedom of
			 religion, including the right to participate in religious activities and
			 institutions without interference by or involvement of the Government;
			 and
							(ii)the Government of Vietnam has made
			 substantial progress toward returning estates and properties confiscated from
			 the churches;
							(C)the Government of
			 Vietnam has made substantial progress toward allowing Vietnamese nationals free
			 and open access to United States refugee programs;
						(D)the Government of
			 Vietnam has made substantial progress toward respecting the human rights of
			 members of all ethnic minority groups; and
						(E)(i)neither any official of
			 the Government of Vietnam nor any agency or entity wholly or partly owned by
			 the Government of Vietnam was complicit in a severe form of trafficking in
			 persons; or
							(ii)the Government of Vietnam took all
			 appropriate steps to end any such complicity and hold such official, agency, or
			 entity fully accountable for its conduct.
							(b)Exception
					(1)Continuation of
			 assistance in the national interestNotwithstanding the failure of the
			 Government of Vietnam to meet the requirements of subsection (a)(2), the
			 President may waive the application of subsection (a) for any fiscal year if
			 the President determines that the provision to the Government of Vietnam of
			 increased nonhumanitarian assistance would promote the purpose of this Act or
			 is otherwise in the national interest of the United States.
					(2)Exercise of
			 waiver authorityThe President may exercise the authority under
			 paragraph (1) with respect to—
						(A)all United States
			 nonhumanitarian assistance to Vietnam; or
						(B)one or more
			 programs, projects, or activities of such assistance.
						(c)DefinitionsIn
			 this section:
					(1)Severe forms of
			 trafficking in personsThe term severe form of trafficking
			 in persons means any activity described in section 103(8) of the
			 Trafficking Victims Protection Act of 2000 (Public Law
			 106–386 (114 Stat. 1470);
			 22 U.S.C.
			 7102(8)).
					(2)United states
			 nonhumanitarian assistanceThe term United States
			 nonhumanitarian assistance means—
						(A)any assistance
			 under the Foreign Assistance Act of 1961 (including programs under title IV of
			 chapter 2 of part I of that Act, relating to the Overseas Private Investment
			 Corporation), other than—
							(i)disaster relief
			 assistance, including any assistance under chapter 9 of part I of that
			 Act;
							(ii)assistance which
			 involves the provision of food (including monetization of food) or
			 medicine;
							(iii)assistance for
			 refugees; and
							(iv)assistance to combat HIV/AIDS, including
			 any assistance under section 104A of that Act; and
							(B)sales, or
			 financing on any terms, under the Arms Export Control Act.
						IIAssistance to
			 support democracy in Vietnam
			201.Assistance
				(a)In
			 generalThe President is authorized to provide assistance,
			 through appropriate nongovernmental organizations and the Human Rights
			 Defenders Fund, for the support of individuals and organizations to promote
			 internationally recognized human rights in Vietnam.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 President to carry out subsection (a) $2,000,000 for each of the fiscal years
			 2008 and 2009.
				IIIUnited States
			 public diplomacy
			301.Radio Free Asia
			 transmissions to Vietnam
				(a)Policy of the
			 united statesIt is the policy of the United States to take such
			 measures as are necessary to overcome the jamming of Radio Free Asia by the
			 Government of Vietnam.
				(b)Authorization of
			 appropriationsIn addition to such amounts as are otherwise
			 authorized to be appropriated for the Broadcasting Board of Governors, there
			 are authorized to be appropriated to carry out the policy under subsection (a)
			 $9,100,000 for the fiscal year 2008 and $1,100,000 for fiscal year 2009.
				302.United States
			 educational and cultural exchange programs with VietnamIt is the policy of the United States that
			 programs of educational and cultural exchange with Vietnam should actively
			 promote progress toward freedom and democracy in Vietnam by providing
			 opportunities to Vietnamese nationals from a wide range of occupations and
			 perspectives to see freedom and democracy in action and, also, by ensuring that
			 Vietnamese nationals who have already demonstrated a commitment to these values
			 are included in such programs.
			IVUnited States
			 refugee policy
			401.Refugee
			 resettlment for nationals of Vietnam
				(a)Policy of the
			 united statesIt is the policy of the United States to offer
			 refugee resettlement to nationals of Vietnam (including members of the
			 Montagnard ethnic minority groups) who were eligible for the Humanitarian
			 Resettlement (HR) Program, the Orderly Departure Program (ODP), Resettlement
			 Opportunities for Vietnamese Returnees (ROVR) Program, the Amerasian Homecoming
			 Act of 1988, or any other United States refugee program and who were deemed
			 ineligible due to administrative error or who for reasons beyond the control of
			 such individuals (including insufficient or contradictory information or the
			 inability to pay bribes demanded by officials of the Government of Vietnam)
			 were unable or failed to apply for such programs in compliance with deadlines
			 imposed by the Department of State.
				(b)Authorized
			 activityOf the amounts authorized to be appropriated to the
			 Department of State for Migration and Refugee Assistance for each of the fiscal
			 years 2008, 2009, and 2010, such sums as may be necessary are authorized to be
			 made available for the protection (including resettlement in appropriate cases)
			 of Vietnamese refugees and asylum seekers, including Montagnards in
			 Cambodia.
				VAnnual
			 report on progress toward freedom and democracy in Vietnam
			501.Annual
			 report
				(a)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act and every 12 months thereafter, the Secretary of State shall submit
			 to the Congress a report on the following:
					(1)(A)The determination and
			 certification of the President that the requirements of subparagraphs (A)
			 through (E) of section 101(a)(2) have been met, if applicable.
						(B)The determination of the President
			 under section 101(b)(1), if applicable.
						(2)Efforts by the
			 United States Government to secure transmission sites for Radio Free Asia in
			 countries in close geographical proximity to Vietnam in accordance with section
			 301(a).
					(3)Efforts to ensure
			 that programs with Vietnam promote the policy set forth in section 302 and with
			 section 105 of the Human Rights, Refugee, and Other Foreign Policy Provisions
			 Act of 1996 regarding participation in programs of educational and cultural
			 exchange.
					(4)Steps taken to
			 carry out the policy under section 401(a).
					(5)Lists of persons
			 believed to be imprisoned, detained, or placed under house arrest, tortured, or
			 otherwise persecuted by the Government of Vietnam due to their pursuit of
			 internationally recognized human rights. In compiling such lists, the Secretary
			 shall exercise appropriate discretion, including concerns regarding the safety
			 and security of, and benefit to, the persons who may be included on the lists
			 and their families. In addition, the Secretary shall include a list of such
			 persons and their families who may qualify for protections under United States
			 refugee programs.
					(6)A
			 description of the development of the rule of law in Vietnam, including, but
			 not limited to—
						(A)progress toward
			 the development of institutions of democratic governance;
						(B)processes by which
			 statutes, regulations, rules, and other legal acts of the Government of Vietnam
			 are developed and become binding within Vietnam;
						(C)the extent to
			 which statutes, regulations, rules, administrative and judicial decisions, and
			 other legal acts of the Government of Vietnam are published and are made
			 accessible to the public;
						(D)the extent to
			 which administrative and judicial decisions are supported by statements of
			 reasons that are based upon written statutes, regulations, rules, and other
			 legal acts of the Government of Vietnam;
						(E)the extent to
			 which individuals are treated equally under the laws of Vietnam without regard
			 to citizenship, race, religion, political opinion, or current or former
			 associations;
						(F)the extent to
			 which administrative and judicial decisions are independent of political
			 pressure or governmental interference and are reviewed by entities of appellate
			 jurisdiction; and
						(G)the extent to
			 which laws in Vietnam are written and administered in ways that are consistent
			 with international human rights standards, including the requirements of the
			 International Covenant on Civil and Political Rights.
						(b)Contacts with
			 other organizationsIn preparing the report under subsection (a),
			 the Secretary shall, as appropriate, seek out and maintain contacts with
			 nongovernmental organizations and human rights advocates (including
			 Vietnamese-Americans and human rights advocates in Vietnam), including
			 receiving reports and updates from such organizations and evaluating such
			 reports. The Secretary shall also seek to consult with the United States
			 Commission on International Religious Freedom for appropriate sections of the
			 report.
				
	
		
			Passed the House of
			 Representatives September 18, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
